Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response 
In Applicant’s Response dated 3/3/22, the Applicant argued the claims previously rejected in the Non-Final Office Action dated 2/11/22.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. § 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-27 and 41 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Chen et al., United States Patent Publication 2005/0091603 (hereinafter “Chen”) in view of Jelen, Mr. Excel “Refresh Web Data into Excel Every Minute”, in further view of Waggoner, United States Patent No. 7725476 B2.
Claim 21:
	Chen discloses:
A method for enabling information exchange between a first application and a second application using a clipboard, the method comprising (see figure 7 and paragraph [0061]). Chen teaches a clipboard or a paste buffer for the exchange between the two applications, and
in response to a copy operation initiated by a user while using the first application, generating structured clipboard data comprising a content type attribute representing a type of at least one data item and a uniform resource attribute containing a reference to a location of the at least one data item and storing the structured clipboard data in the clipboard (see paragraphs [0016], [0083] and [0138]). Chen teaches text copied includes identifiers and special codes such as color, size, font, style, hyperlink reference information embedded. Chen also teaches enabling highlighting or selecting of content to be stored in a clipboard for future usage. By copying the data, structured clipboard data is generated by determining the content type and a uniform resource attribute containing a reference to a location.
in response to a paste operation initiated by the user while using the second application: automatically processing the structured clipboard data in the clipboard to determine whether the second application is capable of handling text only or whether the second application is capable of handling richer data, and (see paragraphs [0040] and [0140]). Chen teaches attempting to paste data into the second application and determining if the second application is capable of handling rich data, 
if the second application is capable of handling text only, invoking a function to provide the structured clipboard data in the clipboard as text only and executing the paste operation by pasting the text, or (see paragraphs [0016] and [0147]). Chen teaches if the second application is not compatible with the paste targets then on the text or compatible portions are transferred, or
if the second application is capable of handling richer data, automatically processing the structured clipboard data in the clipboard, including: processing the type of the at least one data item based on the content type attribute representing the type of the at least one data item, retrieving the at least one data item based on the uniform resource attribute containing the reference to the location (see paragraphs [0140]-[0144]). Chen teaches automatically processing the paste operation when the second application is capable of handling richer data and is compatible. The metadata about the content is included in the content. and 
and executing the paste operation by pasting the data (see paragraphs [0140]-[0147]). Chen teaches executing a copy and paste target from a first application to a second application.

Chen fails to expressly disclose retrieving a data item from a location during copy and paste.

Jelen discloses:
retrieving the at least one data item based on the uniform resource attribute containing the reference to the location (see page 4). Jelen discloses copying the URL of a data item and retrieving a data object (webpage content) based on the location referenced. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen to include retrieving data object from a referenced location for the purpose of efficiently copy and paste of objects within different applications, as taught by Jelen. 

Chen and Jelen fail to expressly disclose an authentication attribute representing a type of authentication technique used to access the data item. 
	
Waggoner discloses:
an authentication attribute representing a type of authentication technique that may be used to access at least one data item (see column 6 lines 24-33 and claim 1). Waggoner teaches the clipboard data having data included that tells the system how to authenticate that data before the target application accesses the data. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen and Jelen to include an authentication attribute for an authentication technique for the purpose of efficiently handling secure copy and paste data, as taught by Waggoner. 

Claim 22:
	Chen discloses:
wherein the generating structured clipboard data further comprises generating a description attribute representing any information provided by a user or the first application (see paragraphs [0015], [0016] and [0056]). Chen teaches generating a description attribute representing any information provided by a user or the application. The data is a copy of the source data and has a description attribute representing the data provided by the application because multiple sets of information can be copied in the buffer so attributes are needed to differentiate.

Claim 23:
	Chen discloses:
pasting any information provided by the user or the first application (see paragraphs [0033]). Chen teaches pasting any information provided by the user or application.

Claim 24:
	Chen discloses:
wherein the generating structured clipboard data further comprising generating a format type attribute for identifying a format associated with the at least one data item (see paragraph [0040] and [0041]). Chen teaches generating a format type attribute for identifying a format associated with the data. 

Claim 25:
	Chen discloses:
wherein the reference to the location comprises a uniform resource locator (see paragraph [0016]). Chen teaches a reference to the location to the document being a URL. 

Claim 26:
	Chen discloses:
implementing an application program interface to allow performance of an operation associated with the clipboard (see paragraph [0044], [0054]-[0057]). Chen teaches implementing an interface to allow performance of operations associated to the clipboard. 

Claim 27:
	Chen discloses:
generating an encoding attribute for the at least one data item (see paragraph [0016]). Chen teaches a translator or converter that generates an encoding attribute when the original format may not be acceptable or pasting as plain text. 

Claim 41:
Chen and Jelen fail to expressly disclose an authentication attribute representing a type of authentication technique used to access the data item. 
	
Waggoner discloses:
automatically processing the authentication attribute (see column 6 lines 24-33 and claim 1). Waggoner teaches processing and executing the attribute and technique needed to access the data, based on the clipboard data received. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen and Jelen to include an authentication attribute for an authentication technique for the purpose of efficiently handling secure copy and paste data, as taught by Waggoner. 

	
Claims 28-38 and 40 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Chen and Jelen, in view of Waggoner and Bates et al., United States Patent No. 6944821 (hereinafter "Bates").
Claim 28:
	Chen discloses:
A method for enabling information exchange between a first application and a second application using a clipboard, the method comprising (see figure 7 and paragraph [0061]). Chen teaches a clipboard or a paste buffer for the exchange between the two applications, and
in response to a copy operation initiated by a user while using the first application: generating structured clipboard data comprising a content type attribute representing a format of a plurality of data, a uniform resource attribute containing a reference to a location of the plurality of data, and an identifier attribute for identifying data items in the plurality of data and storing the structured clipboard data in the clipboard; and (see paragraphs [0016], [0040], [0041]). Chen teaches text copied includes identifiers and special codes for storing attributes such as color, size, font, style, format, hyperlink reference information embedded.
in response to a paste operation initiated by the user while using the second application, automatically processing the structured clipboard data in the clipboard, including: processing the type of the plurality of data based on the content type attribute representing the type of the plurality of data and executing the paste operation by: identifying the data items in the plurality of data and pasting the data items such that the user may access the data items with the second application (see paragraphs [0140]-[0144]). Chen teaches automatically processing the paste operation when the second application is capable of handling richer data and is compatible. The metadata about the content is included in the content so that the content is processed according to its format and type of data, the data is retrieved from the URL.

Chen fails to expressly disclose retrieving data based on the URL containing the reference to the location.

Jelen discloses:
retrieving the at least one data item based on the uniform resource attribute containing the reference to the location (see page 4). Jelen discloses copying the URL of a data item and retrieving a data object (webpage content) based on the location referenced. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen to include retrieving data object from a referenced location for the purpose of efficiently copy and paste of objects within different applications, as taught by Jelen. 

Chen and Jelen fail to expressly disclose an authentication attribute representing a type of authentication technique used to access the data item. 
	
Waggoner discloses:
an authentication attribute representing a type of authentication technique that may be used to access the plurality of data (see column 6 lines 24-33 and claim 1). Waggoner teaches the clipboard data having data included that tells the system how to authenticate that data before the target application accesses the data. 
processing the authentication attribute (see column 6 lines 24-33 and claim 1). Waggoner teaches processing and executing the attribute and technique needed to access the data, based on the clipboard data received. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen and Jelen to include an authentication attribute for an authentication technique for the purpose of efficiently handling secure copy and paste data, as taught by Waggoner. 

Bates discloses:
retrieving the data items based at least on the uniform resource attribute containing the reference to the location and the identifier attribute for identifying the data items in the plurality of data, and executing the paste operation by: identifying the data items in the plurality of data and pasting the data items such that the user may access the data items with the second application (see column 9 lines 48-65). Bates teaches retrieving data at the location referenced by the URL and including the data in the clipboard buffer and pasting the retrieved data to the second application. Bates also teaches depending on the paste preferences, certain extracted information is put into the buffer to be pasted.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen, Jelen and Waggoner to include retrieving data referenced in the URL for the purpose of being user friendly by allowing URL data to be available to the user, as taught by Bates.

Claim 29:
	Chen discloses:
wherein the generating structured clipboard data further comprises generating a description attribute representing any information provided by a user or the first application (see paragraphs [0015], [0016] and [0056]). Chen teaches generating a description attribute representing any information provided by a user or the application. The data is a copy of the source data and has a description attribute representing the data provided by the application because multiple sets of information can be copied in the buffer so attributes are needed to differentiate.

Claim 30:
	Chen discloses:
wherein the automatically processing the structured clipboard data in the clipboard further comprises processing the description attribute pasting any information provided by the user or the first application such that the user may access the information provided by the user or the first application with the second application (see paragraphs [0033] and [0140]-[0144]). Chen teaches pasting any information provided by the user or application. Chen also teaches automatically processing the paste operation when the second application is capable of handling richer data and is compatible. The metadata about the content is included in the content so that the content is processed according to its format and type of data, the data is retrieved from the URL.

Claim 31:
	Chen discloses:
wherein the structured clipboard data further comprises a format type attribute for identifying a format associated with the at least one data item (see paragraph [0040] and [0041]). Chen teaches generating a format type attribute for identifying a format associated with the data. 

Claim 32:
	Chen discloses:
wherein the structured clipboard data further comprises an identifier for identifying the second data value (see paragraph [0016]). Chen teaches text copied including multiple identifiers.

Claim 33:
	Chen discloses:
wherein the reference to the location comprises a uniform resource locator (see paragraph [0016]). Chen teaches a reference to the location to the document being a URL. 

Claim 34:
	Chen discloses:
providing an application programming interface for enabling the copy operation and the paste operation (see paragraph [0044], [0054]-[0057]). Chen teaches implementing an interface to allow performance of operations associated to the clipboard. 

Claim 35:
	Chen discloses:
generating an encoding attribute for the at least one data item (see paragraph [0016]). Chen teaches a translator or converter that generates an encoding attribute when the original format may not be acceptable or pasting as plain text. 

Claim 36:
	Chen discloses:
A method for enabling information exchange between a first application and a second application via a clipboard, the method comprising (see figure 7 and paragraph [0061]). Chen teaches a clipboard or a paste buffer for the exchange between the two applications, and
in response to a copy operation initiated by a user while using the first application: generating structured clipboard data comprising a content type attribute representing a format of a plurality of data, a description attribute representing any information provided by the user or the first application, a uniform resource attribute containing a reference to a location of the plurality of data, and an identifier attribute for identifying data items in the plurality of data and storing the structured clipboard data in the clipboard (see paragraph [0016]). Chen teaches text copied includes identifiers and special codes such as color, size, font, style, hyperlink reference information embedded.
in response to a paste operation initiated by the user while using the second application: automatically processing the structured clipboard data in the clipboard to determine whether the second application is capable of handling text only or whether the second application is capable of handling richer data (see paragraphs [0040] and [0140]). Chen teaches attempting to paste data into the second application and determining if the second application is capable of handling rich data, 
if the second application is capable of handling text only, invoking a function to provide the structured clipboard data as text only and executing the paste operation by pasting the text (see paragraphs [0016] and [0147]). Chen teaches if the second application is not compatible with the paste targets then on the text or compatible portions are transferred, or
if the second application is capable of handling richer data, processing the type of the plurality of data based on the content type attribute representing the type of the plurality of data, and executing the paste operation by: identifying the data items in the plurality of data, pasting the data items such that the user may access the data items with the second application, and by processing the description attribute pasting any information provided by the user or the first application such that the user may access the information provided by the user or the first application with the second application (see paragraphs [0140]-[0144]). Chen teaches automatically processing the paste operation when the second application is capable of handling richer data and is compatible. The metadata about the content is included in the content so that the content is processed according to its format and type of data, the data is retrieved from the URL.

Chen fails to expressly disclose retrieving data based on the URL containing the reference to the location.

Jelen discloses:
retrieving the at least one data item based on the uniform resource attribute containing the reference to the location (see page 4). Jelen discloses copying the URL of a data item and retrieving a data object (webpage content) based on the location referenced. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen to include retrieving data object from a referenced location for the purpose of efficiently copy and paste of objects within different applications, as taught by Jelen. 

Chen and Jelen fail to expressly disclose an authentication attribute representing a type of authentication technique used to access the data item. 
	
Waggoner discloses:
an authentication attribute representing a type of authentication technique that may be used to access the data items in the plurality of data (see column 6 lines 24-33 and claim 1). Waggoner teaches the clipboard data having data included that tells the system how to authenticate that data before the target application accesses the data. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen and Jelen to include an authentication attribute for an authentication technique for the purpose of efficiently handling secure copy and paste data, as taught by Waggoner. 

Bates discloses:
retrieving the data items based at least on the uniform resource attribute containing the reference to the location and the identifier attribute for identifying the data items in the plurality of data (see column 9 lines 48-65). Bates teaches retrieving data at the location referenced by the URL and including the data in the clipboard buffer and pasting the retrieved data to the second application. Bates also teaches depending on the paste preferences, certain extracted information is put into the buffer to be pasted.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen, Jelen and Waggoner to include retrieving data referenced in the URL for the purpose of being user friendly by allowing URL data to be available to the user, as taught by Bates.

Claim 37:
	Chen discloses:
wherein the reference to the location comprises a uniform resource locator (see paragraph [0016]). Chen teaches a reference to the location to the document being a URL. 

Claim 38:
	Chen discloses:
providing an application programming interface for enabling the copy operation and the paste operation (see paragraph [0044], [0054]-[0057]). Chen teaches implementing an interface to allow performance of operations associated to the clipboard. 

Claim 40:
Chen, Jelen and Bates fail to expressly disclose an authentication attribute representing a type of authentication technique used to access the data item. 
	
Waggoner discloses:
automatically processing the authentication attribute (see column 6 lines 24-33 and claim 1). Waggoner teaches processing and executing the attribute and technique needed to access the data, based on the clipboard data received. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen, Jelen and Bates to include an authentication attribute for an authentication technique for the purpose of efficiently handling secure copy and paste data, as taught by Waggoner. 

Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive. 
Initial Matter:
	Applicant argues the Office Action fails to establish a prima facie case of obviousness because Jelen is neither an authentic nor a reliable printed publication that was publicly accessible as prior art. With respect to authenticity and reliability, Jelen appears to be a document that was put together using the Adobe Acrobat software to create a “single publication” by combining various material from the Mr. Excel website. 
	The Examiner disagrees. 
	Jelen, as a prior art is an article published in October 2005. Mr. Excel publishes articles covering different topics. This particular article is titled “Refresh Web Data into Excel Every Minute”. The article illustrates to an easier way for a user to copy and paste a table in Excel. The user is instructed to copy a URL and retrieve the table referenced at that location to be pasted in Excel (see page 4). The article is a single publication article to help a user copy a URL and retrieved a referenced object. A parent page of Mr. Excel displays a list of all web articles published and the dates of publication. The Examiner is unclear how the Applicant came to the conclusion that the Examiner is combining various materiel from Mr. Excel. 
	This examination context involves a burden-shifting framework under which the USPTO can shift the burden to the Applicant to come forward with rebuttal evidence or argument to overcome a prima facie case. Ex Parte Albert, 18 USPQ 2d 1325 (BPAI 1984)(“[T]he examiner met his burden of proof by setting forth the nominal publication date. . . . The Patent and Trademark Office is in no position to establish any thing beyond that. The burden is clearly upon Applicants to disprove the prima facie publication established by the examiner.”); see also In re Antor Media Corp., 689 F.3d 1282, 1287-89 (Fed. Cir. 2012) (establishing a burden-shifting framework regarding presumptive enablement of a prior art printed publication cited by an examiner). Thus, the burden shifts to the Applicant to prove that Mr. Excel uses a document that was put together using the Adobe Acrobat software to create a “single publication” by combining various material from the Mr. Excel website, and therefore the rejections are maintained. 

	Applicant argues During the telephone interview, Applicant requested the Examiner to point to the location on the Mr. Excel website that has the single publication –Jelen—relied upon by the Examiner, and the Examiner not only refused to do so, but also could not provide any other publicly available source for the Jelen reference. 
	The Examiner disagrees. 
	The Examiner explained the Jelen publication, explained where the publication date of the article was listed and further explained how the publication is a single publication. The Examiner did not feel it was needed to show another publicly available source for the subject matter because the publication shown was the source location of the publication. The Applicant did not agree with the Examiner and became irate. The Examiner concluded that there was a disagreement and the Applicant and further describe the issue with the prior art in their next response. 

	Applicant argues Even if the artificially put together Jelen document could be viewed as a single printed publication, the Office Action fails to establish a date by which this document was publicly available. 
	The Examiner disagrees. 
	The snapshot shown on page 2 of the Applicants Remarks dated 3/3/22, shows the particular article on the Title line and also shows the “TechTV Articles Index”, which shows all the article publications listed, then shows the title of the current article displayed “Refresh Web Data into Excel Every Minute”. The date the article was publication is then displayed as October 10, 2005. 
	The PDF of the article uploaded by the Examiner is the print version of the webpage. Pages 1-2 are actually displayed on the side of the articles as advertisements or menu options, pages 1-2 are not actually apart of the article. The article starts on page 3. Thus, The Examiner established a prima facie case of obviousness and that Jelen is an authentic and reliable printed publication that was publicly accessible as prior art and the burden shifts to the Applicant to prove that the date is incorrect, as discussed above. Therefore, the rejections are maintained.

Claims 21-27, 41:
	A. Applicant argues Chen does not teach or suggest the claimed copy operation of 21. 
	The Examiner disagrees. 
Chen teaches text copied includes structured data such as identifiers and special codes such as color, size, font, style, hyperlink reference information embedded (see paragraph [0016]). By copying the data, structured clipboard data is generated by determining the content type and a uniform resource attribute containing a reference to a location. Chen also teaches the copying operation is done by enabling highlighting or selecting of content to be stored in a clipboard for future usage (see paragraph [0083]). Chen generates structured data from all the data collected during the copy instruction. Chen teaches it is well known in the art to copy data in its original format and generate structured copied data in the clipboard such as color, size, font, style and hyperlink reference information. Thus, Chen discloses “generating structured clipboard data” and the rejection is maintained. 

B. Applicant argues Chen does not teach or suggest the claimed paste operation of Claim 21. 
The Examiner disagrees. 
Chen teaches copying data from a source location in a first application and automatically processing the paste operation when a second application is capable of handling richer data and is compatible. The metadata associated with the content is included in the content itself (see paragraphs [0140]-[0144]). Chen teaches automatically copying and pasting data in a second application and the second application is capable of handling richer data. So, each element (e.g. paragraph or sentence of text, graphic image, video clip, audio clip, animation, etc.) is checked the list of compatibility rules (which is equivalent to ‘determine whether the second application is capable of handling text only’), and if it is not found to be compatible, it is marked for conversion. If all elements are compatible, then transfer of the unmodified source content (all elements) is allowed. For each incompatible element, a set of conversion rules is consulted to determine how to handle the element (which is equivalent to ‘determine whether the second application is capable of handling richer data’). Thus, Chen teaches this limitation of “automatically processing the structured clipboard data in the clipboard to determine whether the second application is capable of handling text only or whether the second application is capable of handling richer data” and the rejection is maintained.

C. Applicant argues Jelen and Waggoner do not cure the deficiencies of the teachings of Chen. 
The Examiner disagrees.	
The Applicant does not present specific arguments of why Jelen and Waggoner do not cure the deficiencies of the teachings of Chen. Therefore, refer to the rejections above to see why the combinations of Chen, Jelen and Waggoner disclose the limitations of the invention. 

D. Applicant argues Jelen does not cure the deficiencies of Chen with respect to the Uniform Resource Attribute limitation of Claim 21. 
The Examiner disagrees. 
The Examiner further finds that it would have been “rational,” “beneficial,” and “successful” to modify Chen to include Jelen’s teaching because it allows the user to copy a data object from a referenced location and not just content itself. 
Chen teaches copying data from a source location in a first application and automatically processing the paste operation of the same data when a second application is capable of handling richer data and is compatible. The metadata associated with the content is included in the content itself and is analyzed to determine (see paragraphs [0140]-[0144]).
Jelen teaches copying the uniform resource attribute containing the reference to the location of the object (see page 4). Jelen further teaches, at the referenced location is a table of data to be pasted during a paste operation. Both Chen and Jelen are directed to copy-and-paste operations. The Examiner is using Jelen to improve Chen’s copy-and-paste operation by copying an object at a reference location and retrieving the object to be inserted. Thus, Jelen cures the deficiencies of Chen, in teaching retrieving the at least one data item based on the uniform resource attribute containing the reference to the location and the rejections are maintained. 

E. Applicant teaches Waggoner does not cure the deficiencies of Chen and Jelen concerning the type of authentication attribute related limitation of Claim 21. 
	The Examiner disagrees. 
	Waggoner teaches the clipboard data having data included that triggers (i.e. authentication attribute) the system that an authentication is required and how to authenticate that data before the target application accesses the data. Claim 1 of Waggoner teaches new data being copied into a clipboard, the destination program performing a retrieval of the copied content and determining based on the copied content that an authentication is required. The clipboard data also includes a method to be performed to authenticate and retrieve the data. Waggoner teaches automatically initiating a data retrieval operation on the clipboard data by launching execution of the application program associated with type of data matched to a database of retrieval operations (see column 5 lines 57-65). Waggoner recites, in column 6 lines 24-33, …the execution of the selected application program or access to the data store requires user authentication. Before launching the selected application program, the data retriever program can access the registry to obtain a username and password (i.e. authentication type) that are stored in the registry for this purpose. The data retriever program then decrypts and submits the username and password to the selected application program as input parameters…the selected application program obtains and displays the data. Waggoner teaches a copy/paste method that copies data, generates structured clipboard data and clipboard data including metadata that requires authentication during the retrieval of the copied data. Thus, Waggoner does teach metadata that includes retrieval operations to be performed to retrieve the data and the rejections are maintained. 

F. The Applicant argues the NFOA does not provide a rational basis to modify Chen and Jelen in view of Waggoner to arrive at the claimed subject matter. 
	The Examiner disagrees. 
	Waggoner includes metadata that teaches during retrieval of pasted data that an authentication is required (i.e. a trigger from the authentication attribute) and the type of authentication that is required before retrieval is through a username and password (i.e. authentication type) (see the above explanation for argument E). 
It would be rational to modify Chen to include Waggoner’s teachings because additional metadata is gathered to determine if authentication is needed in order to retrieve the copied data. Chen and Jelen do not disclose a copy and paste mechanism that handles secure data. Thus, it would be rational to combine Chen and Jelen with Waggoner to have an authentication attribute that require authentications for the data to be pasted. It allows for secure transfer of data between a source and a target location. Thus, the rejections are maintained. 

G. The Applicant argues the NFOA does not provide any evidence of a reasonable expectation of success to modify Chen and Jelen in view of Waggoner
The Examiner disagrees. 
It would be beneficial to combine Waggoner with Chen and Jelen to offer secure transfer of copied and pasted data by requiring an authentication of a user before the copied data can be retrieved. Thus, it would be expected to be successful to have the metadata included in the clipboard data triggering the application program that an authentication is required and performing a specific type of authentication based on metadata included in the clipboard data (see claim 1). It allows for secure transfer of data between a source and a target location. The combination of art would result in a reasonable expectation of success to modify Chen and Jelen and the rejections are maintained.

Claims 28-38, 40:
	Applicant argues Chen, Jelen and Waggoner, even when combined, fail to teach or suggest “in response to a copy operation initiated by a user while using the first application: generating structured clipboard data comprising a content type attribute representing a format of a plurality of data, an authentication attribute representing a type of authentication technique that may be used to access the plurality of data, a uniform resource attribute containing a reference to a location of the plurality of data, .... and storing the structured clipboard data in the clipboard,” as required by claim 28.	
	The Examiner disagrees. 
	See the above response to this argument for Claim 21, response to Argument E & F. 

	Applicant argues for similar reasons as provided earlier with respect to Claim 21, the NFOA fails to establish a motivation to combine Chen, Jelen and Waggoner to arrive at the subject matter recited in claim 28. 
	The Examiner disagrees. 
	See the above response to motivation to combine argument above in response to argument F. 

	Applicant argues for at least the above reasons Applicant requests the Examiner to withdraw the rejection of claim 28 under 35 U.S.C. § 103a based on Chen, Jelen and Waggoner, and further in view of Bates. 
	The Examiner disagrees.
	The Applicant did not provide any specific arguments with respect to Claim 28 or the Bates prior art. Therefore, the Examiner has no argument to address.  

Applicant argues Claims 29-35 depend upon Claim 28, and thus for at least similar reasons as provided for claim 28, Applicant requests the Examiner to withdrawn the rejection of Claims 29-35 under 35 U.S.C. § 103a based on Chen, Jelen and Waggoner, and further in view of Bates. 
	The Examiner disagrees.
	The Applicant did not provide any specific arguments with respect to Claim 29-35 or the Bates prior art. Therefore, the Examiner has no argument to address.  

Applicant argues Moreover, for at least similar reasons as those provided earlier with respect to claim 21, Chen, Jelen, and Waggoner, even when combined, fail to teach or suggest “in response to a paste operation initiated by the user while using the second application, automatically processing the structured clipboard data in the clipboard to determine whether the second application is capable of handling text only or whether the second application is capable of handling richer data, if the second application is capable of handling text only, invoking a function to provide the structured data as text only and executing the paste operation by pasting the text, or if the second application is capable of handling richer data, processing the type of the plurality of data based on the content type attribute representing the type of the plurality of data, retrieving the data items based at least on the uniform resource attribute containing the reference to the location …, and executing the paste operation by: identifying the data items in the plurality of data, pasting the data items retrieved using the uniform resource attribute such that the user may access the data items with the second application, …” as required by independent claim 36.
	The Examiner disagrees.	
	The Applicant argues different limitations with respect to Claim 21. The Applicant fails to provide a specific argument to be addressed in Claim 36 with respect to the prior art. The Examiner will address this limitation as a whole.  
Bates teaches a copy and paste mechanism that includes gathering source information relating to the copied information. A user can select preferences to determine what information is gathered form the source document and that information can be placed into the paste buffer. A user can set preferences to determine which information is to be included in the pasted data once the data is pasted into the second location. Bates teaches retrieving data at the location referenced by the URL and including the data in the clipboard buffer and pasting the retrieved data to the second application. Bates also teaches depending on the paste preferences, certain extracted information is put into the buffer to be pasted (see column 9 lines 48-65).
Modifying Chen, Jelen and Waggoner to include Bates teachings would be rational because additional metadata from the source information is gathered and can be formatted to be displayed at the destination. The URL of the information copied from the source information is stored in the paste buffer. During the paste of the paste buffer, information specified by the paste buffer and from the URL are pulled out and processed to create a citation. Thus, Chen, in view of Jelen, Waggoner and Bates combined would retrieve data referenced by a uniform resource location and paste data items of the type such that the user may access the data items within the second application. The rejections of claims 36 are maintained.
	Thus, Chen, Jelen, Waggoner and Bates disclose the limitations of the Claim 36 and the rejection is maintained. 

	Applicant argues for similar reasons as provided earlier with respect to Claim 21, the NFOA fails to establish a motivation to combine Chen, Jelen and Waggoner to arrive at the subject matter recited in claim 36. 
	The Examiner disagrees. 
	See the above response to motivation to combine argument above in response to argument F. 

Applicant argues for at least the above reasons Applicant requests the Examiner to withdraw the rejection of claim 36 under 35 U.S.C. § 103a based on Chen, Jelen and Waggoner, and further in view of Bates. 
	The Examiner disagrees.
	The Applicant did not provide any specific arguments with respect to Claim 28 or the Bates prior art. Therefore, the Examiner has no argument to address.  

Applicant argues Claims 37, 38, and 40 depend upon Claim 36, and thus for at least similar reasons as provided for claim 36, Applicant requests the Examiner to withdrawn the rejection of Claims 37, 38 and 40 under 35 U.S.C. § 103a based on Chen, Jelen and Waggoner, and further in view of Bates. 
	The Examiner disagrees.
	The Applicant did not provide any specific arguments with respect to Claim 36 or the Bates prior art. Therefore, the Examiner has no argument to address.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        6/1/22

/ANDREW R DYER/Primary Examiner, Art Unit 2176